 

Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
EDGEMARC ENERGY HOLDINGS, LLC, Case No. 19-11104 (BLS)
etal.,

(Joint Administration Requested)
Debtors.

 

ORDER AUTHORIZING RETENTION AND APPOINTMENT
OF PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT

Upon the application (the “Application”) of the above-captioned debtors and debtors in
possession (the “Debtors”) for retention and appointment of Prime Clerk LLC (“Prime Clerk”) as
claims and noticing agent (“Claims and Noticing Agent”) pursuant to 28 U.S.C. § 156(c), section
105(a) of the Bankruptcy Code’ and Local Rule 2002-1(f) to, among other things, (i) distribute
required notices to parties in interest, (ii) receive, maintain, docket and otherwise administer the
proofs of claim filed in the Debtors’ chapter 11 cases and (iii) provide such other administrative
services — as required by the Debtors — that would fall within the purview of services to be
provided by the Clerk’s office; and upon the Steele Declaration submitted in support of the
Application; and the Debtors having estimated that there are in excess of 1,850 creditors in these
chapter 11 cases, many of which are expected to file proofs of claim; and it appearing that the
receiving, docketing and maintaining of proofs of claim would be unduly time consuming and
burdensome for the Clerk; and the Court being authorized under 28 U.S.C. § 156(c) to utilize, at
the Debtors’ expense, outside agents and facilities to provide notices to parties in title 11 cases

and to receive, docket, maintain, photocopy and transmit proofs of claim; and the Court being

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.

* Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.

{1239.001-W0055888.2}

 
Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 2 of 6

satisfied that Prime Clerk has the capability and experience to provide such services and that
Prime Clerk does not hold an interest adverse to the Debtors or the estates respecting the matters
upon which it is to be engaged; and good and sufficient notice of the Application having been
given and no other or further notice being required; and it appearing that the employment of
Prime Clerk is in the best interests of the Debtors, their estates and creditors; and sufficient cause

appearing therefor; it is hereby ORDERED THAT:

1. Notwithstanding the terms of the Engagement Agreement attached to the
Application, the Application is approved solely as set forth in this Order.

2. The Debtors are authorized to retain Prime Clerk as Claims and Noticing Agent
effective nunc pro tunc to the Petition Date under the terms of the Engagement Agreement, and
Prime Clerk is authorized and directed to perform noticing services and to receive, maintain,
record and otherwise administer the proofs of claim filed in these chapter 11 cases, and all
related tasks, all as described in the Application.

3. Prime Clerk shall serve as the custodian of court records and shall be designated
as the authorized repository for all proofs of claim filed in these chapter 11 cases and is
authorized and directed to maintain official claims registers for each of the Debtors, to provide
public access to every proof of claim unless otherwise ordered by the Court and to provide the
Clerk with a certified duplicate thereof upon the request of the Clerk.

4. Prime Clerk is authorized and directed to provide an electronic interface for filing

proofs of claim and to obtain a post office box or address for the receipt of proofs of claim.

5. Prime Clerk is authorized to take such other action to comply with all duties set
forth in the Application.
6. The Debtors are authorized to compensate Prime Clerk in accordance with the

terms of the Engagement Agreement upon the receipt of reasonably detailed invoices setting

{1239.001-W0055888.2} 2

 

 
Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 3 of 6

forth the services provided by Prime Clerk and the rates charged for each, and to reimburse
Prime Clerk for all reasonable and necessary expenses it may incur, upon the presentation of
appropriate documentation, without the need for Prime Clerk to file fee applications or otherwise
seek Court approval for the compensation of its services and reimbursement of its expenses.

7. Prime Clerk shall maintain records of all services showing dates, categories of
services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtors,
the office of the United States Trustee, counsel for the Debtors, counsel for any official
committee monitoring the expenses of the Debtors and any party-in-interest who specifically
requests service of the monthly invoices.

8. The parties shall meet and confer in an attempt to resolve any dispute which may
arise relating to the Engagement Agreement or monthly invoices; provided that the parties may
seek resolution of the matter from the Court if resolution is not achieved.

9. Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses
of Prime Clerk under this Order shall be an administrative expense of the Debtors’ estates.

10. Prime Clerk may apply its advance to all prepetition invoices, which advance
shall be replenished to the original advance amount, and thereafter, Prime Clerk may hold its
advance under the Engagement Agreement during the chapter 11 cases as security for the
payment of fees and expenses incurred under the Engagement Agreement.

11. The Debtors shall indemnify Prime Clerk and the other Indemnified Parties, as
that term is defined in the Engagement Agreement (each an “Indemnified Party”), under the
terms of the Engagement Agreement, as modified pursuant to this Order.

12. The Indemnified Parties shall not be entitled to indemnification, contribution or

reimbursement pursuant to the Engagement Agreement for services other than the services

{1239.001-W0055888.2} 3

 

 
 

Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 4 of 6

provided under the Engagement Agreement, unless such services and the indemnification,
contribution or reimbursement therefor are approved by the Court.

13. Notwithstanding anything to the contrary in the Engagement Agreement, the
Debtors shall have no obligation to indemnify any Indemnified Party, or provide contribution or
reimbursement to any Indemnified Party, for any claim or expense that is either: (i) judicially
determined (the determination having become final) to have arisen from any Indemnified Party’s
gross negligence, willful misconduct or fraud; (ii) for a contractual dispute in which the Debtors
allege the breach of Prime Clerk’s contractual obligations if the Court determines that
indemnification, contribution or reimbursement would not be permissible pursuant to In re
United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a judicial
determination under (i) or (ii), but determined by this Court, after notice and a hearing, to be a
claim or expense for which the Indemnified Party should not receive indemnity, contribution or
reimbursement under the terms of the Engagement Agreement as modified by this Order.

14. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in
these chapter 11 cases (that order having become a final order no longer subject to appeal), or
(ii) the entry of an order closing these chapter 11 cases, an Indemnified Party believes that it is
entitled to the payment of any amounts by the Debtors on account of the Debtors’
indemnification, contribution and/or reimbursement obligations under the Engagement
Agreement (as modified by this Order), including the advancement of defense costs, Prime Clerk
must file an application therefor in this Court, and the Debtors may not pay any such amounts to
any Indemnified Party before the entry of an order by this Court approving the payment. This
paragraph is intended only to specify the period of time under which the Court shall have

jurisdiction over any request for fees and expenses by the Indemnified Parties for

{1239.001-W0055888.2} 4

 
Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 5of6

indemnification, contribution or reimbursement, and not a provision limiting the duration of the
Debtors’ obligation to indemnify the Indemnified Parties. All parties in interest shall retain the
right to object to any demand by any Indemnified Party for indemnification, contribution or
reimbursement.

15. The limitation of liability section in paragraph 10 of the Engagement Agreement
is deemed to be of no force or effect with respect to the services to be provided pursuant to this
Order.

16. In the event Prime Clerk is unable to provide the services set out in this order,
Prime Clerk will immediately notify the Clerk and the Debtors’ attorney and, upon approval of
the Court, cause to have all original proofs of claim and computer information turned over to
another claims and noticing agent with the advice and consent of the Clerk and the Debtors’
attorney.

17. The Debtors may submit a separate retention application, pursuant to 11 U.S.C.
§ 327 and/or any applicable law, for work that is to be performed by Prime Clerk but is not
specifically authorized by this Order.

18. The Debtors and Prime Clerk are authorized to take all actions necessary to
effectuate the relief granted pursuant to this Order in accordance with the Application.

19. Notwithstanding any term in the Engagement Agreement to the contrary, the
Court retains jurisdiction with respect to all matters arising from or related to the implementation
of this Order.

20. Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

{1239.001-W0055888.2} 5

 
Case 19-11104-BLS Doc 43 Filed 05/16/19 Page 6 of 6

21. Prime Clerk shall not cease providing claims processing services during the
chapter 11 case(s) for any reason, including nonpayment, without an order of the Court.

22. Notwithstanding anything to the contrary in the Engagement Agreement, in the
event that any of these cases convert to a case under chapter 7 of the Bankruptcy Code, the
chapter 7 trustee appointed to such case or cases shall have no obligation to continue the
engagement of Prime Clerk.

23. In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.

Dated: , 2019
Wilmiggton, Delaware Ryan BIAS

THE HONORABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

{1239.001-W0055888.2} 6

 
